***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            ERNEST FRANCIS v. CORRECTION
              OFFICER BRIATICO ET AL.*
                     (AC 44192)
                  Bright, C. J., and Alvord and Palmer, Js.

                                   Syllabus

The plaintiff, an inmate in a state correctional institution, sought, inter alia,
   to recover damages, pursuant to federal law (42 U.S.C. § 1983), from
   the defendants, three current or former employees of the Department
   of Correction, in their individual capacities, for the alleged violation of
   his constitutional rights in connection with injuries he allegedly sus-
   tained during a fire in his housing unit. An electrical fire occurred in a
   different cell in the plaintiff’s housing unit, and the plaintiff, who was
   not evacuated from his cell during the three minutes between when the
   fire was reported and was declared extinguished, claimed that he suf-
   fered from smoke inhalation as well as labored breathing and mental
   trauma following the incident. The trial court granted the defendants’
   motion for summary judgment, finding that the facts alleged by the
   plaintiff were insufficient to demonstrate malevolent intent by the defen-
   dants as required for purposes of proving an eighth amendment violation
   pursuant to Whitley v. Albers (475 U.S. 312). The plaintiff appealed to
   this court, claiming that the trial court should have applied the deliberate
   indifference test adopted in Estelle v. Gamble (429 U.S. 97). Held that
   the trial court correctly concluded that the defendants were entitled to
   summary judgment, as the facts alleged by plaintiff did not give rise to
   a triable issue for determination by the fact finder under even the lesser
   deliberate indifference standard: the defendants did not consciously
   disregard a substantial risk of serious harm to the plaintiff, as they
   responded immediately to the fire, which was confined to a single cell
   that the plaintiff was not occupying, the fire was extinguished within
   three minutes of being reported, and the plaintiff was afforded medical
   attention within minutes after the fire was extinguished and demon-
   strated no serious ill effects; moreover, the defendants were justified
   in not evacuating the plaintiff or other potentially affected inmates for
   safety and security reasons, as there were ninety-two inmates in the unit
   and the staff was beginning a shift change when the fire was discovered.
          Argued February 15—officially released August 2, 2022

                             Procedural History

  Action to recover damages for, inter alia, the alleged
violation of the plaintiff’s federal constitutional rights,
and for other relief, brought to the Superior Court in
the judicial district of New Haven, where the court,
Wahla, J., granted the defendants’ motion for summary
judgment and rendered judgment thereon, from which
the plaintiff appealed to this court. Affirmed.
  Ernest Francis, self-represented, the appellant
(plaintiff).
  Zenobia Graham-Days, assistant attorney general,
with whom, on the brief, were William Tong, attorney
general, and Clare Kindall, solicitor general, for the
appellee (defendants).
                          Opinion

   PALMER, J. The self-represented plaintiff, Ernest
Francis, appeals from the summary judgment rendered
by the trial court in favor of the defendants, Captain
Bryan Viger,1 Lieutenant Wilkens and Correction Officer
Briatico, all current or former employees of the Depart-
ment of Correction (department). The plaintiff brought
this action pursuant to 42 U.S.C. § 1983,2 alleging that
the defendants violated his rights under the eighth
amendment to the United States constitution3 by virtue
of the manner in which they responded to an electrical
fire in the plaintiff’s housing unit at the Cheshire Correc-
tional Institution (Cheshire), where he was incarcer-
ated.4 On appeal, he contends that the court applied an
unduly exacting legal standard—one that required him
to prove that the defendants had acted in bad faith and
with the malicious intent to harm him—in holding that
the defendants’ conduct did not violate the eighth
amendment as a matter of law. Because we conclude
that the court correctly determined that the defendants
are entitled to summary judgment, we affirm the judg-
ment.
  The record before the trial court reveals the following
relevant facts and procedural history. On August 8,
2013, at 2:45 p.m., an electrical outlet in cell 142 of
the housing unit at Cheshire known as North Block 1
malfunctioned and caught fire. Although the plaintiff’s
cell was located in North Block 1, the fire was not in
his cell. As soon as they became aware of the fire, the
two inmates assigned to that cell began banging on
the cell door and yelling. Correction Officer Briatico
responded immediately and called a ‘‘code red,’’ thereby
bringing the incident to the attention of other officers
and staff, including Captain Viger and Lieutenant Wil-
kens, who also responded. Fire extinguishers were used
to put out the fire, which was limited to sparks and
smoke coming out of an electrical outlet within one
cell, and exhaust fans were deployed for ventilation
purposes. The fire was quickly extinguished, and Viger
cleared the code at approximately 2:48 p.m. The facility
returned to normal operation at about 3 p.m.
  Medical staff evaluated all inmates assigned to North
Block 1, and the plaintiff was so assessed at 3:10 p.m. On
the basis of that assessment, and because the plaintiff
demonstrated no serious ill effects following a short
period of observation, he returned to the unit.
    At the time of the fire, there were ninety-two inmates
in North Block 1. As occurs each day, there was a
scheduled shift change of department staff at 2:45 p.m.,
marking the end of the first shift and the beginning of
the second. In addition, a daily, facility wide headcount
of inmates was scheduled to be conducted at 3 p.m.
According to the sworn statement of Captain Viger,
‘‘[i]t would [have] compromise[d] safety and security
to move [ninety-two] inmates outside of the facility in
response to an electrical fire contained within one cell.
. . . The decision to triage inmates within the unit was
more controlled and allowed us to address every inmate
given the limited number of staff. . . . The plaintiff
was one of [fourteen] inmates [who] complained of
some type of nonemergency issue during the incident.5
. . . There was no indication that any of the inmates,
even the two [who] were in the actual cell where the
fire started, required transport outside the facility to
the hospital. . . . The conduct of staff was in compli-
ance with [d]epartment . . . policies and procedure.
. . . It is important to maintain safety and security at
all time[s], even during a fire. . . . Given the limited
number of staff, [and] the [ninety-two] inmates, coupled
with the size of the fire and the speed with which the
fire was contained it was not practical to evacuate the
housing unit.’’ (Footnote added.)
   Finally, in its memorandum of decision, the court
summarized the plaintiff’s sworn statement as follows.
‘‘The affidavit of the plaintiff . . . states in pertinent
part that, on August 8, 2013, he was incarcerated at
. . . Cheshire . . . in the North One Unit. There was
a fire in the unit and the officers involved did not evacu-
ate the unit. As a result, he suffered from smoke inhala-
tion and to date he suffers from labored breathing.
During the time that he was incarcerated at the subject
facility, it was locked down one day each week for
officer training. To the best of his knowledge this train-
ing was teaching the officers how to evacuate a unit in
case of fire, and . . . officers have been trained to . . .
leave the inmates in their cell in case of a fire and in
transportation vehicles in case of accident. The plaintiff
goes on to state that he now . . . fear[s] being locked
in a cell.’’
   In June, 2016, the plaintiff initiated this action against
the defendants in their individual capacities, alleging,
in one count, negligence and negligent supervision in
connection with their handling of the electrical fire in
cell 142 of North Block 1. The plaintiff subsequently
amended his complaint to include a claim under 42
U.S.C. § 1983 alleging that, under the circumstances,
the defendants’ failure to evacuate his unit constituted
a violation of his eighth amendment rights.6 In his prayer
for relief, the plaintiff sought both compensatory and
punitive damages for the physical and emotional injur-
ies that, he asserts, he suffered as a result of the defen-
dants’ conduct. The defendants thereafter filed a motion
for summary judgment, arguing, with respect to the
plaintiff’s § 1983 claim, that the facts surrounding the
incident, even when viewed in the light most favorable
to the plaintiff, did not establish an eighth amendment
violation.
 The court granted the defendants’ motion for sum-
mary judgment with respect to both the plaintiff’s state
law negligence and § 1983 claims. Insofar as the latter is
concerned,7 the court determined that Whitley v. Albers,
475 U.S. 312, 106 S. Ct. 1078, 89 L. Ed. 2d 251 (1986),
a case involving the alleged use of excessive force by
prison officials seeking to quell a prison disturbance,
sets forth the applicable standard, which, for purposes
of proving an eighth amendment violation, requires evi-
dence that prison authorities engaged in the allegedly
culpable conduct ‘‘maliciously and sadistically for the
very purpose of causing harm.’’ (Internal quotation
marks omitted.) Id., 320–21. The trial court reasoned
that this standard, rather than the less exacting ‘‘deliber-
ate indifference’’ standard of Estelle v. Gamble, 429 U.S.
97, 104, 97 S. Ct. 285, 50 L. Ed. 2d 251 (1976), which is
applicable generally to claims seeking redress under
the eighth amendment for alleged inhumane conditions
of confinement, applied to the plaintiff’s claim because
the defendants were responding to an apparent emer-
gency situation. Concluding that the facts were insuffi-
cient to demonstrate the kind of malevolent intent
required under Whitley, the court rendered summary
judgment for the defendants.
   On appeal, the plaintiff maintains that the court incor-
rectly determined that the standard adopted in Whitley
is applicable to the present case. Rather, the plaintiff
contends, the court should have applied the test articu-
lated in Estelle v. Gamble, supra, 429 U.S. 97, and its
progeny, pursuant to which he would have been
required to demonstrate that the prison officials acted
with ‘‘deliberate indifference’’ to his health or safety in
connection with their response to the electrical fire.
Id., 104. We need not decide which test is applicable
to the present case because, as we explain more fully
hereinafter, the plaintiff cannot prevail on his eighth
amendment claim even under the less demanding
‘‘deliberate indifference’’ standard.
   Before addressing the merits of the plaintiff’s claim,
we set forth the legal principles governing the trial
court’s decision granting the defendants’ motion for
summary judgment and our standard of review. ‘‘Prac-
tice Book § [17-49] provides that summary judgment
shall be rendered forthwith if the pleadings, affidavits
and any other proof submitted show that there is no
genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law. . . .
In deciding a motion for summary judgment, the trial
court must view the evidence in the light most favorable
to the nonmoving party. . . . The party seeking sum-
mary judgment has the burden of showing the absence
of any genuine issue [of] material facts which, under
applicable principles of substantive law, entitle him to
judgment as a matter of law . . . and the party oppos-
ing such a motion must provide an evidentiary founda-
tion to demonstrate the existence of a genuine issue
of material fact. . . . [I]ssue-finding, rather than issue-
determination, is the key to the procedure. . . . [T]he
trial court does not sit as the trier of fact when ruling
on a motion for summary judgment. . . . [Its] function
is not to decide issues of material fact, but rather to
determine whether any such issues exist. . . . Our
review of the decision to grant a motion for summary
judgment is plenary. . . . We therefore must decide
whether the court’s conclusions were legally and logi-
cally correct and find support in the record.’’ (Internal
quotation marks omitted.) Dunn v. Northeast Helicop-
ters Flight Services, L.L.C., 206 Conn. App. 412, 424,
261 A.3d 15, cert. granted, 338 Conn. 915, 259 A.3d
1180 (2021).
   With respect to the plaintiff’s claim of a constitutional
violation, it is well established that the eighth amend-
ment protects inmates from cruel and unusual punish-
ment by prison officials; see, e.g., Wilson v. Seiter, 501
U.S. 294, 296–97, 111 S. Ct. 2321, 115 L. Ed. 2d 271
(1991); because, ‘‘when the [s]tate takes a person into
its custody and holds him there against his will, the
[c]onstitution imposes upon it a corresponding duty to
assume some responsibility for his safety and general
well-being. . . . The rationale for this principle is sim-
ple enough: when the [s]tate by the affirmative exercise
of its power so restrains an individual’s liberty that it
renders him unable to care for himself, and at the same
time fails to provide for his basic human needs—e.g.,
food, clothing, shelter, medical care, and reasonable
safety—it transgresses the substantive limits on state
action set by the [e]ighth [a]mendment . . . .’’ (Citation
omitted; footnote omitted.) DeShaney v. Winnebago
County Dept. of Social Services, 489 U.S. 189, 199–200,
109 S. Ct. 998, 103 L. Ed. 2d 249 (1989). In this prison
context, however, punishment will be deemed cruel
and unusual only upon a showing of ‘‘the unnecessary
and wanton infliction of pain.’’ (Internal quotation
marks omitted.) Estelle v. Gamble, supra, 429 U.S. 103.
To succeed on a claim founded on the eighth amend-
ment, therefore, an inmate must allege and prove ‘‘two
elements, one subjective and one objective’’; Crawford
v. Cuomo, 796 F.3d 252, 256 (2d Cir. 2015); namely, (1)
a deprivation that is ‘‘objectively, ‘sufficiently serious,’ ’’
and (2) ‘‘a ‘sufficiently culpable state of mind’ ’’ on the
part of the defendant officials. Farmer v. Brennan, 511
U.S. 825, 834, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994);
see also Faraday v. Commissioner of Correction, 288
Conn. 326, 338–39, 952 A.2d 764 (2008) (same).
   As the United States Supreme Court has explained,
‘‘[w]hat is necessary to establish an ‘unnecessary and
wanton infliction of pain’ . . . varies according to the
nature of the alleged constitutional violation. . . . For
example, the appropriate inquiry when an inmate
alleges that prison officials failed to attend to serious
medical needs is whether the officials exhibited ‘delib-
erate indifference.’ See Estelle v. Gamble, [supra, 429
U.S 104]. This standard is appropriate because the
[s]tate’s responsibility to provide inmates with medical
care ordinarily does not conflict with competing admin-
istrative concerns. Whitley [v. Albers, supra, 475 U.S.
320].
   ‘‘By contrast, officials confronted with a prison dis-
turbance must balance the threat unrest poses to
inmates, prison workers, administrators, and visitors
against the harm inmates may suffer if guards use force.
Despite the weight of these competing concerns, cor-
rections officials must make their decisions ‘in haste,
under pressure, and frequently without the luxury of
a second chance.’ [Id.] We accordingly concluded in
Whitley that application of the deliberate indifference
standard is inappropriate when authorities use force to
put down a prison disturbance. Instead, ‘the question
whether the measure taken inflicted unnecessary and
wanton pain and suffering ultimately turns on ‘‘whether
force was applied in a good faith effort to maintain or
restore discipline or maliciously and sadistically for the
very purpose of causing harm.’’ ’ [Id., 320–21].’’ (Citation
omitted.) Hudson v. McMillian, 503 U.S. 1, 5–6, 112 S.
Ct. 995, 117 L. Ed. 2d 156 (1992); see also Al-Jundi v.
Mancusi, 926 F.2d 235, 237–38 (2d Cir.) (‘‘[t]his more
exacting standard is imposed not to foster brutality that
results from deliberate indifference but to lessen the
risk of harm to both prisoners and prison personnel
that might result if those responsible for restoring order
in the context of prison riots became hesitant to act
promptly and effectively in apprehension of liability too
easily imposed’’), cert. denied, 502 U.S. 861, 112 S. Ct.
182, 116 L. Ed. 2d 143 (1991).
   As noted previously in this opinion, the court applied
the heightened Whitley standard to the plaintiff’s claim
and concluded that he could not meet that exceedingly
rigorous test under the circumstances presented
because there is no evidence that, once the defendants
learned of the electrical fire, they decided not to evacu-
ate the plaintiff in bad faith and with the sole purpose
of causing him harm. On appeal, the plaintiff contends
that the court should have used the ‘‘deliberate indiffer-
ence’’ standard, the application of which, he further
maintains, would give rise to a triable issue for determi-
nation by the fact finder. Although the defendants make
a strong argument that the court was correct in conclud-
ing that the Whitley standard, rather than the ‘‘deliber-
ate indifference’’ standard set forth in Estelle v. Gamble,
supra, 429 U.S. 104, is applicable under the emergent
circumstances of this case, we need not decide which
test applies because it is apparent that the plaintiff
cannot surmount even the lesser hurdle erected under
the ‘‘deliberate indifference’’ standard.
  As the United States Supreme Court explained in
Farmer v. Brennan, supra, 511 U.S. 835, for eighth
amendment purposes, ‘‘deliberate indifference entails
something more than mere negligence’’ but ‘‘is satisfied
by something less than acts or omissions for the very
purpose of causing harm or with knowledge that harm
will result.’’ In other words, ‘‘deliberate indifference
[lies] somewhere between the poles of negligence at
one end and purpose or knowledge at the other . . . .’’
Id., 836. Clarifying the meaning of ‘‘deliberate indiffer-
ence,’’ the court in Farmer equated it with ‘‘subjective
recklessness as used in the criminal law’’; id., 839; and
explained that, pursuant to such a standard, ‘‘a prison
official cannot be found liable under the [e]ighth
[a]mendment for denying an inmate humane conditions
of confinement unless the official knows of and disre-
gards an excessive risk to inmate health or safety; the
official must both be aware of facts from which the
inference could be drawn that a substantial risk of seri-
ous harm exists, and he must also draw the inference.’’8
Id., 837. Thus, ‘‘an official’s failure to alleviate a signifi-
cant risk that he should have perceived but did not
. . . [does not violate the eighth amendment].’’ Id., 838.
Indeed, ‘‘[b]ecause . . . prison officials who lacked
knowledge of a risk cannot be said to have inflicted
punishment, it remains open to the officials to prove
that they were unaware even of an obvious risk to
inmate health or safety. . . . Prison officials charged
with deliberate indifference might show, for example,
that they did not know of the underlying facts indicating
a sufficiently substantial danger and that they were
therefore unaware of a danger, or that they knew the
underlying facts but believed (albeit unsoundly) that
the risk to which the facts gave rise was insubstantial
or nonexistent.’’ Id., 844.
   Moreover, ‘‘prison officials who actually knew of a
substantial risk to inmate health or safety may be found
free from liability if they responded reasonably to the
risk, even if the harm ultimately was not averted. A
prison official’s duty under the [e]ighth [a]mendment
is to ensure reasonable safety . . . a standard that
incorporates due regard for prison officials’ unenviable
task of keeping dangerous men in safe custody under
humane conditions . . . . Whether one puts it in terms
of duty or deliberate indifference, prison officials who
act reasonably cannot be found liable under the [eighth
amendment].’’ (Citations omitted; internal quotation
marks omitted.) Id., 844–45. Finally, as is apparent from
this explication of the ‘‘deliberate indifference’’ test, it is
itself a ‘‘stringent standard of fault.’’ (Internal quotation
marks omitted.) Faraday v. Commissioner of Correc-
tion, supra, 288 Conn. 339.
   Applying this standard to the present case, we con-
clude that it is abundantly clear that the plaintiff cannot
prevail because the facts, even viewed most favorably
to the plaintiff, simply do not support a finding that the
defendants acted with deliberate indifference merely
because they did not evacuate him following the electri-
cal fire. The defendants responded immediately to the
fire, which did not occur in the plaintiff’s cell and was
confined to the one cell in which it did occur, and it
was extinguished within three minutes of when the
inmates occupying that cell saw and reported it. Even
though smoke from the fire spread throughout the plain-
tiff’s unit and into his cell, the plaintiff was afforded
medical attention minutes after the fire was brought
under control. Although it is regrettable that the plaintiff
and others suffered smoke inhalation, the plaintiff was
evaluated by medical staff, and his cell block was
returned to normal, very shortly after the fire was extin-
guished. Considering the extremely limited duration of
the incident and the swift amelioration of any harm
that possibly could have resulted from it, there simply
was no need for the defendants to evacuate the plaintiff
or any other inmates residing in his unit. The decision
not to evacuate the affected or potentially affected
inmates is all the more justifiable in light of the fact
that there were ninety-two inmates in that unit, and
staff was beginning a shift change at the very moment
the fire was discovered. In such circumstances, we will
not second-guess the reasoned judgment of the defen-
dants that inmate security and safety would be best
served by the approach they took. Cf. Vandever v. Com-
missioner of Correction, 315 Conn. 231, 248, 106 A.3d
266 (2014) (‘‘The judgment of prison officials . . . like
that of those making parole decisions, turns largely
on purely subjective evaluations and on predictions of
future behavior . . . . It therefore is not the role of this
court to second-guess that decision, especially when,
as in the present case, there is ample reason, based
on the undisputed evidence, to support it.’’ (Citation
omitted; internal quotation marks omitted.)).
   In sum, there is nothing in the record to suggest that
the defendants, aware of a significant risk of harm to
the plaintiff, ignored that risk in determining that evacu-
ation was unnecessary. On the contrary, the facts estab-
lish the opposite: the defendants acted quickly, reason-
ably and with due regard for the health and welfare of
the plaintiff and the other inmates in his unit. The fact
that the plaintiff would have preferred to be evacuated
and purports to believe that such an evacuation was
the only viable or appropriate option available to the
defendants does not make it so. And even if it were,
the plaintiff’s claim fails in the absence of any evidence
indicating that the defendants consciously disregarded
a substantial risk that serious harm might befall him
by virtue of their decision to address the incident as
they did—a decision they had to make nearly instanta-
neously on learning of the fire. Consequently, the excep-
tionally prompt and efficient manner in which the defen-
dants went about extinguishing the fire and providing
medical assistance to the plaintiff does not make out
a case of deliberate indifference by the defendants.9
The plaintiff, therefore, has failed to demonstrate that
the court incorrectly concluded that the defendants are
entitled to summary judgment.
  The judgment is affirmed.
   In this opinion the other judges concurred.
   * In the summons and complaint, the three defendants are identified by
title and last name only. Because the full names of two of the defendants
are otherwise not apparent from the record, we refer to those defendants
by title and last name only.
   1
     Viger was promoted to deputy warden during the pendency of this case.
Because, however, he was a captain at the time of the incident that is the
subject of this appeal, we refer to him as such.
   2
     Title 42 of the United States Code, § 1983, provides in relevant part:
‘‘Every person who, under color of any statute, ordinance, regulation, cus-
tom, or usage, of any State or Territory or the District of Columbia, subjects,
or causes to be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights, privileges,
or immunities secured by the Constitution and laws, shall be liable to the
party injured in an action at law, suit in equity, or other proper proceeding
for redress . . . .’’
   3
     The eighth amendment to the United States constitution provides:
‘‘Excessive bail shall not be required, nor excessive fines imposed, nor cruel
and unusual punishments inflicted.’’ U.S. Const., amend. VIII.
   4
     The plaintiff is serving a fifty year term of imprisonment for a murder he
committed in 1990. See State v. Francis, 228 Conn. 118, 635 A.2d 762 (1993).
   5
     As the trial court observed, according to the incident report, which
was signed by Lieutenant Wilkens, among others, ‘‘[t]he most common
complaints were about the smell and some difficulty breathing properly.’’
   6
     The trial court’s memorandum of decision contains the following sum-
mary of the plaintiff’s allegations. ‘‘The plaintiff alleges that, on or about
August 8, 2013, he was incarcerated at . . . Cheshire . . . . While incarcer-
ated [there], he was subjected to mental and physical injury by the defen-
dants. The plaintiff claims that there was a fire incident in his block and
the smoke and/or fumes were coming into his room through the wall ventila-
tion. The plaintiff asserts that he was terrified in his cell and thought he
might die because of smoke and fumes. The plaintiff alleges that, during
the incident, no fire alarm was activated, and officers seemed confused.
Subsequently, a triage nurse saw the plaintiff, and he claims that he was
suffering from labored breathing, a scratchy throat, burning eyes, light-
headedness, and [mental] trauma. The plaintiff was sent to a medical depart-
ment and was seen by a doctor. The plaintiff contends he was not treated
for his mental trauma.
   ‘‘The [plaintiff further] alleges that the defendants have no regard for the
safety or well-being of the inmates, [and] the defendants violated the agency
regulations and have an unwritten policy not [to] rescue the inmates. The
complaint further alleges that the injuries and losses suffered by the plaintiff
were caused by the defendants’ breach of statutory and regulatory duty.’’
(Emphasis omitted.)
   7
     The plaintiff has not appealed from the trial court’s judgment in favor
of the defendants with regard to his negligence and negligent supervision
claims. Accordingly, we need not further discuss those claims or the trial
court’s disposition of them.
   8
     ‘‘With respect to the objective component of the deliberate indifference
standard, the term ‘sufficiently serious’ has been described as ‘a condition
of urgency, one that may produce death, degeneration, or extreme pain.’
. . . Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996).’’ Faraday v.
Commissioner of Correction, supra, 288 Conn. 339 n.12.
   9
     Of course, because the plaintiff cannot prevail under the ‘‘deliberate
indifference’’ standard, he also cannot succeed under the more demanding
standard set forth in Whitley, and the plaintiff does not claim otherwise.